Cole, J.
In May, 1866, tbe plaintiff purchased of one Eogers tbe northeast quarter of section twenty-five, and also seven acres of timber land lying near tbe center of the west line, of tbe south east quarter of tbe northeast quarter, of section twenty-four, in township eighty-three,range nineteen; and in tbe deed whereby Eogers conveyed both of said tracts to tbe plaintiff, there was this clause: “ I also give Eoundy tbe right to use the present road to bis timber, by keeping all gates closed after him.” This deed was duly recorded on tbe day after it was executed. Subsequently Eogers conveyed tbe real estate over which tbe road is claimed to have run, to McCord and Williams, who conveyed to this defendant; and shortly after obtaining bis conveyance tbe defendant built bis fences across said road, and forbid tbe plaintiff its use.
The evidence very satisfactorily establishes tbe fact that tbe “present road,” mentioned in tbe clause of tbe deed above *45quoted, was at tbat time a well defined and certain way, and that it has been used ever since by the plaintiff. There is no ambiguity in the grant of the easement, nor uncertainty in the description of it, although there may be difficulty in proving its precise location, just as any other natural monument requires identification. But the proof in this case is very clear and satisfactory.
Affirmed.